 

 

USDC SDNY
- DOCUMENT

/ ELRCTRONICALLY FILED

: DOC &#: :

UNITED STATES DISTRICT COURT

« DATE FILED; "© O 20g

 
  

 

 

SOUTHERN DISTRICT OF NEW YORK

a x
United States of America,
Vs. 15 CR 410-04 (LAK)
LATISHA GAYMON,
Defendant.
ee eee ee ee eee ee ee x

TO THE UNITED STATES MARSHAL
SOUTHERN DISTRICT OF NEW YORK:

Having arraigned defendant Latisha Gaymon on the November 22, 2019 violation of
supervised release memo and the next hearing date set for May 20, 2020 at 4:00 PM,

IT IS HEREBY ORDERED that, provided there are no outstanding detainers against the
defendant Latisha Gaymon, this defendant is discharged from the custody of the United States
Marshal immediately and in accordance with the mandatory, standard, and any special

conditions of supervision imposed by the July 20, 2017 judgment entered by this Court.

DATED: 2/20/2020

 

Lewis A. Kaplan
United States District Judge

 

 
